Citation Nr: 0913164	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and grafting with 
ischemic cardiomyopathy, secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Veteran testified at a video-conference hearing in 
January 2009.  At the hearing, the Veteran submitted 
additional evidence to the Board with a waiver of initial RO 
consideration of the evidence.  Also, during the hearing, it 
was agreed that the record would be held open for 60 days for 
the Veteran to submit additional evidence; however, no 
additional evidence has been received.   

The issue of an initial evaluation in excess of 30 percent 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's coronary artery disease has been related to his 
service-connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease, status post myocardial infarction and grafting with 
ischemic cardiomyopathy, have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this decision, the Board grants service connection for 
coronary artery disease which represents a complete grant of 
the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  In this 
case, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it 
does not require the establishment of a baseline before an 
award of service connection may be made; and the Veteran's 
claim was filed in June 2004, prior to the effective date of 
the revised regulation.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The Veteran seeks entitlement to service connection for 
coronary artery disease, secondary to his service-connected 
PTSD.

VA outpatient treatment records show that the Veteran was 
diagnosed and treated for heart disease.  

A November 2004 decision by the Social Security 
Administration (SSA) found the Veteran disabled since August 
2002 due, in part, to cardiomyopathy.    

In a June 2004 VA treatment record, a VA physician noted the 
Veteran's history of myocardial infarction requiring bypass 
surgery in 1998.  It was noted that the Veteran had multiple 
risk factors for coronary artery disease.  The physician 
stated that it was possible that the Veteran's underlying 
PTSD may play a role in the precipitation of his heart 
attack.

In a December 2008 treatment record, a VA physician stated 
that although it was impossible to establish a nexus between 
the Veteran's PTSD and cardiovascular problems, research 
supports the probability that PTSD does predispose or worsen 
cardiovascular conditions.  The physician concluded that it 
was as likely as not that the Veteran's PTSD exacerbates his 
cardiovascular condition.

As the Veteran has been diagnosed as having current coronary 
artery disease, and as there is a medical opinion of record 
supporting a causal link between that condition and his 
service-connected PTSD, service connection for coronary 
artery disease, as secondary to a service-connected PTSD, is 
warranted.  



ORDER

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and grafting with 
ischemic cardiomyopathy, is granted.




REMAND

The Veteran's claim for an increased initial evaluation for 
his service-connected PTSD warrants further development.  

The Veteran testified at the January 2009 hearing that his 
PTSD symptoms have increased in severity.  Furthermore, he 
reported that he receives ongoing psychiatric counseling for 
his PTSD with a physician at the VAMC in Loma Linda and that 
he underwent a PTSD evaluation with the VA physician in 
December 2008.  Those records should be obtained and 
associated with the claims file.  

The Veteran was last afforded a VA examination for PTSD in 
June 2007.  In light of the Veteran's testimony and 
outstanding VA medical records which are possibly indicative 
of a worsening of his symptoms since his most recent VA 
psychiatric examination, the Board finds that the Veteran 
should be provided another VA psychiatric examination.  The 
duty to assist includes providing a thorough and 
contemporaneous medical examination when the record does not 
adequately reveal the current state of the claimant's 
disability.  38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA medical records 
concerning treatment received by the 
Veteran for his PTSD, not already 
associated with the claims file.

2.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
current severity of his PTSD. To the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the Veteran's PTSD.  He or she should 
also provide an opinion as to the severity 
of the Veteran's PTSD, to include stating 
the extent that the Veteran's PTSD impairs 
him socially and occupationally. The 
examiner should also provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders.  Based on the medical 
findings and a review of the claims 
folders, the examiner is asked to describe 
the effect of the service-connected PTSD 
on the Veteran's social and industrial 
adaptability.  

3.  After completion of the foregoing, 
readjudicate the Veteran's claim for an 
initial evaluation in excess of 30 percent 
for PTSD.  If the determination of this 
claim remains unfavorable to the Veteran, 
the AMC must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


